DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 28 October 2020, with respect to 112 rejections have been fully considered and are persuasive in view of amendment.  The 112 rejections of 28 July 2020 has been withdrawn. 
Applicant’s arguments with respect to amended claims 1, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection has been modified in view of applicant's arguments and/or amendments.
Claims 1-4, 7-15, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over “Sharma et al.,” US 2012/0203530 (hereinafter Sharma) and “Ostrovsky-Berman et al.,” US 2010/0296709 (hereinafter Ostrovsky-Berman), and “Paine et al.,” US 2007/0296824 (hereinafter Paine). 
Regarding to claim 1, Sharma teaches a method for detecting a centerline of a vessel, comprising:
obtaining image data, wherein the image data includes vessel data (3D medical image is received, image with a cerebral vessel [0022]-[0023]);
selecting two endpoints of the vessel including a first endpoint of the vessel and a second endpoint of the vessel based on the vessel data (identify a start point and an end point for the vessel [0025]);
transforming the image data to generate a transformed image (vessel is segmented using a random walks algorithm based on the image intensities and gradients [0027], probability volume map [0031]); and
determining a path of the centerline of the vessel connecting the first endpoint of the vessel and the second endpoint of the vessel to obtain the centerline of the vessel based on the transformed image (vessel centerline is extracted from the segmented vessel using any centerline extraction method [0028]).
Sharma does not explicitly disclose image transformation function. 
However, Ostrovsky-Berman discloses blood vessel segmentation and classification in analyzing the medical image and transforming image using image transformation function for further analysis of the vessel segmentation (transformation, Fig. 5 [0129]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify segmentation algorithm as taught by Sharma to incorporate transformation function taught by Ostrovsky-Berman, since transforming image data by segmentation algorithm was already taught by Sharma, and using transformation function in segmentation was well known in the art as taught by Ostrovksy-Berman.  One of ordinary skill in the art could have combined the vessel segmenting method as claimed by Sharma, with no change in their respective functions, but further incorporating use of distance transform taught by Ostrovsky-Berman, in segmenting vessel of interest, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to help to keep the skeleton of the network in the image, centered in blood vessels ([0129]), and there was reasonable expectation of success.
Ostrovsky-Berman does not explicitly disclose that data transformation function comprises a weighted combination of a first transformation function and a second transformation function as amended.
However, Paine teaches transforming image data comprises a weighted combination of a first transformation function and a second transformation function as claimed ([0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transformation function as taught by Ostrovsky-Berman to incorporate weighted combination of two transformation functions taught 

Regarding to claims 2-3, Sharma, Ostrovsky-Berman, and Paine together teach all limitations of claim 1 as discussed above.
Ostrovsky-Berman further discloses blood vessel segmentation and classification in analyzing the medical image, including receiving image of vessels, and obtaining a mask of the vessel ([0010]) and identifying the vessel data based on the mask ([0031] and [0094] tracking one or more blood vessels).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify segmenting vessel as taught by Sharma to include use of mask disclosed by Ostrovsky-Berman, since Sharma already teaches using a mesh for segmentation and obtaining mask from the image data was well known in the art as taught by Ostrovsky-Berman.  One of ordinary skill in the art could have combined the elements as claimed by Sharma with no change in their respective functions, but simply incorporating mask from the image data in its segmentation method, and the combination would have yielded 
Regarding to claims 4, 7-10, Sharma, Ostrovsky-Berman, and Paine together teach all limitations of claim 3 as discussed above.
Ostrovsky-Berman further teaches following limitations:
Of claim 4, the identifying the vessel data comprising:
determining a plurality of connected domains of the data of the vessel mask ([0129] and [0167]); 
dividing a symmetrical region based on a symmetry among the plurality of connected domains ( determining whether the point is located on left side or on the right side of the heart, [0172]-[0174]); and
determining vessel data with the largest connected domain in the symmetrical region (one or more exit points with the largest number of emanating path are marked in each side[0173])
Of claim 7, performing vessel segmentation to obtain the data of the vessel mask based on the image data (Figure 2, segmenting a VOI, selecting one or more seeds, and segmenting a blood vessel mask, 102, 103, 104, [0096]-[0097])
Of claim 8, the performing the vessel segmentation comprising:
determining a feature of an image based on the image data (shape template, intensity values and score values of the shape and angle, [0098]); 
selecting at least one threshold based on the feature (scoring, and best fit is identified by ranking the shape template to various area of VOI [0098], threshold for separating aorta from the surrounding tissue); and
selecting the data of the vessel mask from the image data based on the at least one threshold (best fit identified [0098]-[0099])
of claim 9,  the feature of the image comprising a feature of a histogram of the image (grayscale histogram of the image [0099], [0113])
of claim 10, the performing the vessel segmentation further comprising: performing a dilation on an image corresponding to the data of the vessel mask based on the selected data of the vessel mask (connectivity-dilation operation [0156])

Regarding to claims 11-15 and 18, Sharma, Ostrovsky-Berman, and Paine together teach all limitations of claim 2 as discussed above.
Ostrovsky teaches details of selecting two endpoints of the vessel as follows:
Of claim 11, the selecting the two endpoints of a vessel comprising: selecting a starting point based on the vessel data ( vessel seed can be used as a starting point [0097])
Of claim 12,  tracking the vessel in a first direction of the vessel to obtain the first endpoint based on the starting point (tracing path [0030], [0132], [0140])
Of claim 13, tracking the vessel in a second direction of the vessel to obtain the second endpoint based on the starting point (tracing path [0030], [0132], [0140])
Of claim 14, searching for the first endpoint using a level set algorithm based on the starting point (fast marching algorithm [0132] and [0144])
Of claim 15, searching for the second endpoint using the level set algorithm based on the starting point ( fast marching algorithm [0132] and [0144])
Of claim 18, the determining the path of the centerline of the vessel connecting the first endpoint and the second endpoint comprising:
determining a first level set function field of the first endpoint based on the transformed image ([0132])
determining a second level set function field of the second endpoint of the vessel based on the transformed image ([0132])
determining a crosspoint of the first level set function field of the first endpoint of the vessel and the second level set function field of the second endpoint of the vessel (detecting the meeting of opposing fast marching fronts [0144]): and
performing a calculation, based on the crosspoint, according to the transformed image using a gradient descent algorithm to identify a point of the path of the centerline of the vessel ( resulting path-cost function defines the shortest path from the root to every voxel of the root component by a gradient descent operation [0132]-[0133], [0150])
Regarding to claim 21, Sharma teaches a non-transitory computer readable medium including executable instructions that, when executed by at least one processor (computer processors [0049]), cause the at least one processor to effectuate a method comprising:
obtaining image data, wherein the image data includes vessel data (3D medical image is received, image with a cerebral vessel [0022]-[0023]
selecting two endpoints of the vessel including a first endpoint and a second endpoint of the vessel based on the image data (identify a start point and an end point for the vessel [0025]);
transforming the image data to generate a transformed image (vessel is segmented using a random walks algorithm based on the image intensities and gradients [0027], probability volume map [0031]); and
determining a path of the centerline of the vessel connecting the first endpoint of the vessel and the second endpoint of the vessel to obtain the centerline of the vessel based on the transformed image (vessel centerline is extracted from the segmented vessel using any centerline extraction method [0028]).
Sharma does not explicitly disclose image transformation function. 
However, Ostrovsky-Berman discloses blood vessel segmentation and classification in analyzing the medical image and transforming image using image transformation function for further analysis of the vessel segmentation (transformation, Fig. 5 [0129]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify segmentation algorithm as taught by Sharma to incorporate transformation function taught by Ostrovsky-Berman, since transforming image data by segmentation algorithm was already taught by Sharma, and using transformation function in segmentation was well known in the art as taught by Ostrovksy-Berman.  One of ordinary skill in the art could have combined the vessel segmenting method as claimed by Sharma, with no change in their respective functions, but further incorporating use of distance transform taught by Ostrovsky-Berman, in segmenting vessel of interest, and the combination 
Ostrovsky-Berman does not explicitly disclose that data transformation function comprises a weighted combination of a first transformation function and a second transformation function as amended.
However, Paine teaches transforming image data comprises a weighted combination of a first transformation function and a second transformation function as claimed ([0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transformation function as taught by Ostrovsky-Berman to incorporate weighted combination of two transformation functions taught by Paine, since both Ostrovsky-Berman and Paine are directed to transforming image using transformation function, and using weighted combination of two transformation functions was well known in the art as taught by Paine.  One of ordinary skill in the art could have combined the transformation function as disclosed by Ostrovosky-Berman, with no change in their respective functions, but further incorporating weighted combination of transformation functions taught by Paine, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to improve scoring of the region of interest, using image transformation ([0005]), and there was reasonable expectation of success.
Regarding to claim 22, Sharma teaches a system for detecting a centerline of a vessel, the system comprising:
at least one processor ([0049]); and executable instructions that, when executed by the at least one processor, cause the at least one processor to effectuate a method comprising:
obtaining image data, wherein the image data includes vessel data (3D medical image is received, image with a cerebral vessel [0022]-[0023]); 
selecting two endpoints of a vessel including a first endpoint of the vessel and a second endpoint of the vessel based on the image data(identify a start point and an end point for the vessel [0025]) ;
transforming the image data to generate a transformed image (vessel is segmented using a random walks algorithm based on the image intensities and gradients [0027], probability volume map [0031]); and
determining a path of the centerline of the vessel connecting the first endpoint and the second endpoint to obtain the vessel centerline based on the transformed image (vessel centerline is extracted from the segmented vessel using any centerline extraction method [0028]).
Sharma does not explicitly disclose image transformation function. 
However, Ostrovsky-Berman discloses blood vessel segmentation and classification in analyzing the medical image and transforming image using image transformation function for further analysis of the vessel segmentation (transformation, Fig. 5 [0129]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify segmentation algorithm as taught by Sharma to incorporate transformation function taught by Ostrovsky-Berman, since transforming image data by segmentation algorithm was already taught by Sharma, and using transformation function in segmentation was well known in the art as taught by Ostrovksy-Berman.  One of 
Ostrovsky-Berman does not explicitly disclose that data transformation function comprises a weighted combination of a first transformation function and a second transformation function as amended.
However, Paine teaches transforming image data comprises a weighted combination of a first transformation function and a second transformation function as claimed ([0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transformation function as taught by Ostrovsky-Berman to incorporate weighted combination of two transformation functions taught by Paine, since both Ostrovsky-Berman and Paine are directed to transforming image using transformation function, and using weighted combination of two transformation functions was well known in the art as taught by Paine.  One of ordinary skill in the art could have combined the transformation function as disclosed by Ostrovosky-Berman, with no change in their respective functions, but further incorporating weighted combination of transformation functions taught by Paine, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The .
Claims 5, 17,  and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Ostrovsky-Berman, and Paine as applied to claim 2 above, and further in view of “Kimia et al.,” US 2010/0159497 (hereinafter Kimia). 
Regarding to claim 5, Sharma, Ostrovsky-Berman, and Paine together teach all limitations of claim 3 as discussed above.
Sharma, Ostrovsky-Berman, and Paine do not explicitly teach sizes of the candidate vessels and identifying a candidate vessel with the largest size among the candidate vessels as claimed.
However, Kimia teaches analyzing vessel image data where it includes dividing vessel data according to the size of the vessels, and identifying largest vessels to be analyzed ([0052]-[0053] and [0058]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify identifying vessel data as taught by Ostrovsky-Berman to incorporate size ranking of candidate vessels as taught by Kimia, since Ostrovsky-Berman already discloses identifying vessel data using a shape template ([0098]), and identifying a candidate vessel with largest size among the candidate vessels was well known in the art as taught by Kimia.  One of ordinary skill in the art could have combined the vessel identification as claimed by Ostrovsky-Berman, with no change in their respective functions, but further incorporating sizes of the vessel segments and identifying largest vessel, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been 
Regarding to claims 19-20, Sharma, Ostrovsky-Berman, and Paine together teach all limitations of claim 2 as discussed above.
Regarding to claim 17, Ostrovsky-Berman teaches the at least one image transformation function comprising a first image transformation function and a second image transformation function (local cost, distance cost), the transforming the data image comprising:
transforming the image data to generate a first transformed image based on the first image transformation function (distance transformation [0131]-[0132]);
transforming the data of the vessel mask to generate a second transformed image based on the second transformation function (local cost of vesselness [0132], watershed transformation (grayscale transformation) [0122]-[0125]) ; and
performing a combination on the first transformed image and the second transformed image to generate the transformed image ([0132] combining local cost with a distance cost, by additive penalty term that has a large value on the boundary of the root component, and a value of zero for voxels sufficiently inside the component)
Ostrovsky-Berman does not explicitly teach a weighted combination.
However, Kimia discloses analyzing image of blood vessels, where uses weighting the pixel, intensities ([0079]) in transforming image using a function of distance and intensity ([0075]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combining watershed transformation and distance transformation as taught by Ostrovsky-Berman to incorporate weighted combination of transformation functions as taught by Kimia, since transforming image data by segmentation algorithm was already taught by Sharma, Ostrovsky-Berman  and Kimia, and using transformation function in segmentation was well known in the art as taught by Ostrovksy-Berman and Kimia, and weighting is well known in analyzing image data as disclosed by Kimia.  One of ordinary skill in the art could have combined the vessel segmenting method as claimed by Ostrovsky-Berman, with no change in their respective functions, but further using weighting the pixel in transformation, in segmenting vessel of interest, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provides consideration of neighboring pixels ([0078]-[0079]) and there was reasonable expectation of success.
Regarding to claim 19, Ostrovsky-Berman further teaches the transforming the image data comprising: 
performing a grayscale transformation on the image data to generate a first transformed image based on the grayscale transformation function ([0122]-[0125] watershed transformation);
performing a distance field transformation on the data of the vessel mask to generate a second transformed image based on the distance field calculation function (distance transformation [0122]-[0125]); and
performing a combination on the first transformed image and the second transformed image to generate the transformed image ([0122]-[0125]: path cost and distance calculated using fast marching algorithm, watershed transformation and distance [0129] and [0132] combining local cost with a distance cost, by additive penalty term that has a large value on the boundary of the root component, and a value of zero for voxels sufficiently inside the component).
Ostrovsky-Berman does not explicitly tach performing a weighted combination on the first and second transformed image and details of grayscale transformation utilizing eigenvalue. 
However, Kimia discloses analyzing image of blood vessels, where uses weighting the pixel, intensities ([0079]) and uses eigenvalues and eigenvectors ([0080]-[0083]) using intensity based transformation ([0090], [0092]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combining watershed transformation and distance transformation as taught by Ostrovsky-Berman to incorporate weighted combination of transformation functions as taught by Kimia, since transforming image data by segmentation algorithm was already taught by Sharma, Ostrovsky-Berman  and Kimia, and using transformation function in segmentation was well known in the art as taught by Ostrovksy-Berman and Kimia, and weighting is well known in analyzing image data as disclosed by Kimia.  One of ordinary skill in the art could have combined the vessel segmenting method as claimed by Ostrovsky-Berman, with no change in their respective functions, but further using weighting the pixel in transformation, in segmenting vessel of interest, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provides .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“O’Dell,” US 2014/0355858 discloses receiving medical image and identifying vessel images, and defining vessel segments as well as center line using mask ([0034]-[0039] Figures 1-10).
“Abramoff et al.,” US 2010/0061601 discloses vessel segmentation and combining transformed images ([0171]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA J PARK/Primary Examiner, Art Unit 3793